                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                GREENVILLE DIVISION

    CHAZ PINKSTON                                                                               PLAINTIFF

    V.                                                                       NO. 4:17-CV-39-DMB-DAS

    MISSISSIPPI DEPARTMENT OF
    CORRECTIONS, et al.                                                                     DEFENDANTS


                                                   ORDER

         On or about November 30, 2018, Chaz Pinkston filed a motion for entry of default and a

motion for default judgment, seeking dispositive relief based on an alleged discovery violation by

Hendrick Kuiper, one of the defendants he sued in this case. Docs. #168, #170. On January 7,

2019, United States Magistrate Judge David A. Sanders denied the motion for entry of default on

the ground that Kuiper complied with the relevant discovery obligation. Doc. #179. For the

reasons stated in Judge Sanders’ order, Pinkston’s motion for default judgment [170] is DENIED.1

         SO ORDERED, this 10th day of September, 2019.

                                                            /s/Debra M. Brown
                                                            UNITED STATES DISTRICT JUDGE




1
  To the extent Judge Sanders’ January 7 order denied Pinkston’s request for leave to file a motion for default
judgment, see Doc. #179, Pinkston’s motion for default judgment is, alternatively, denied as filed without leave.
